Citation Nr: 0636343	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from August 1960 to August 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran's service medical records include the report of 
the July 1960 examination for his entry into service, which 
does not note any history or abnormalities concerning the 
right lower extremity.  The service medical records also 
include notations made in August 1962 concerning a laceration 
of right knee, which required sutures, and in September 1962, 
concerning purulence of the wound. The report of the 
veteran's May 1963 examination for separation from service 
does not contain any notations concerning the right knee. 

The claims folder contains post-service private medical 
records that document a right knee injury in May 1977, which 
required surgery in July 1977.  The evidence of record 
includes a clinical record, dated in September 1989, in which 
the physician who performed the 1977 right knee surgery noted 
the veteran's history of an inservice right knee injury as 
well as the 1977 injury and expressed the opinion that the 
veteran "probably has an aggravation of a pre-existing 
condition with regards to his knee and he was actually 
injured first in 1962."  

Service connection for residuals of a right knee injury 
requires medical evidence diagnosing the condition and a 
link, established by medical evidence, between current 
symptoms and an in-service injury; and credible supporting 
evidence that the claimed in-service injury actually 
occurred.  As discussed above, the service medical records 
indicate that the veteran suffered a right knee injury in 
service in 1962.  Nonetheless, at separation in May 1963, no 
complaints or findings concerning the right knee were made 
upon the examination record.  The VA has not obtained a VA 
examination with an opinion regarding the etiology of the 
veteran's right knee.

The Board finds that this case should be remanded for a VA 
medical examination and etiology opinion of the veteran's 
right knee condition.  38 C.F.R. § 3.159(c)(4)(1).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

In his March 2004 substantive appeal, the veteran stated that 
he was treated for right knee symptomatology prior to his May 
1977 right knee injury.  He stated that the records were not 
available as the treating physician had been deceased for a 
number of years.  Nonetheless, he stated that he would make 
efforts to obtain the records of treatment.  An attempt to 
obtain the names of treating facilities and dates of 
treatment for post service right knee symtomatology, alluded 
to by the veteran, to obtain the records of such treatment, 
should be made.  In addition, the treatment records in the 
claims folder refer to treatment before the veteran was seen 
by Dr. McArthur in July 1977 and after the July 1977 surgery.  
Attempts should also be made to obtain these additional 
records.

Furthermore the veteran's November 2002 Notice of 
Disagreement and his April 2001 claim refer to treatment for 
his right knee at the VA facility in Tallahassee, Florida.  
The claim file does not contain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
specific information regarding his 
treatment at VA facilities and/or any 
private medical facilities, including the 
dates of treatment.  In particular, he 
should be requested to provide 
authorization to obtain records of non-VA 
treatment and to identify: any treatment 
he received for his right knee prior to 
the injury in May 1977; the emergency 
room that treated him after the May 1977 
injury; treatment by Dr. Rahman (after 
the May 1977 injury); and treatment by 
Dr. Syfrett, Dr. Huncke, and Oschner 
Clinic (after the July 1977 surgery).  
Then obtain all outstanding records of 
evaluation and/or treatment of the 
veteran from the identified facilities 
that are not currently in the file, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2006).  All records 
and/or responses received should be 
associated with the claims file.

2.  Schedule the veteran for a right knee 
examination.  For each diagnosis 
involving the right knee, the examiner 
should offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the diagnosed right knee 
disability is related to the veteran's 
service, including the August 1962 injury 
described in the service medical records 
and by the veteran.  The examiner should 
review the claims file in conjunction 
with the examination and should indicate 
in the examination report that this has 
been accomplished. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
the applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board if in 
order. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



